Overton, j.
-If the jury should believe this to be the land called for in the grant, they will find for the plaintiff, otherwise for the defendant. The point for the jury to determine is, whether the testimony supports the description given of the land in the grant.
White, j.and Campbell, J.
The defendant does not claim under any title whatever, but relies upon possession only. It is sufficent as against a naked possession, if the plaintiff has a title ; nor can the defendant ground objections to the plaintiff's title, upon possession only, without a title ; whatever might be the case with an individual holding one.* The point in dispute, is whether the grant covers the land alluded to in the testimony.
Verdict for the plaintiff.

 See.3. John 386. 5.John 43. 2. Day. 234.